BY THE COMMISSION.
This proceeding was initiated as a result of a complaint being filed by Florida Airlines, Inc. against Sun Airlines, Inc., wherein complainant contends that defendant intends to initiate service between Tampa and Sarasota and that such service would be illegal without a formal application and proceeding for extension of authority.
Sun Airlines’ Certificate No. 8-ACC, as amended on April 3, 1974, by Order No. 11325 (Docket No. 73006-ACC), authorizes Sun to serve the areas of —
• Lakeland, St. Petersburg (Whitted) and Tallahassee;
• Tallahassee, Tampa and St. Petersburg (Whitted); and
• Tallahassee, Tampa, St. Petersburg (Whitted) and Lakeland.
Florida Statutes, §330.46(7) (1971), defines the word “area” as “a radius of fifty miles from any duly licensed and operating airport.” Thus, as a result of this definition, since Sun Airlines’ certificate permits them to serve the “area” of Tampa, and since Sarasota is within 50 miles of Tampa, Sun is authorized to serve Sarasota under their existing certificate. Consequently, because Sun’s certificate permits this service, Florida Airline’s complaint does not, as a matter of law, state a cause of action and should be dismissed.
It is therefore ordered that the complaint of Florida Airlines, Inc. against Sun Airlines, Inc. be and the same is hereby dismissed and this docket is hereby closed.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS as and constituting the Florida Public Service Commission, this 19th day of April, 1974.

William B. DeMilly

Administrative Secretary
Chairman Bevis dissents.